Case: 3:20-cv-00078-WHR-MJN Doc #: 8 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 130




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


 BENJAMIN JAMES MACHUL,                :
              Plaintiff,
                                             Case No. 3:20-cv-78
       v.                              :
                                             JUDGE WALTER H. RICE
 STATE OF FLORIDA, et al.,
              Defendants.              :




       DECISION AND ENTRY SUSTAINING PLAINTIFF’S MOTION TO
       WITHDRAW COMPLAINT WITHOUT PREJUDICE (DOC. #7);
       OVERRULING AS MOOT PLAINTIFF’S MOTION FOR HEARING
       (DOC. #6); REJECTING AS MOOT UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #3) AND
       SUPPLEMENTAL REPORT AND RECOMMENDATIONS (DOC. #5);
       OVERRULING AS MOOT PLAINTIFF’S OBJECTIONS THERETO
       (DOC. #4); TERMINATION ENTRY




       Pursuant to Fed. R. Civ. P. 41(a), the Court SUSTAINS pro se Plaintiff

Benjamin James Machul’s Motion to Withdraw Complaint Without Prejudice, Doc.

#7, which the Court construes as a voluntary dismissal of all of his claims. The

Court OVERRULES AS MOOT Plaintiff’s Motion for Hearing, Doc. #6.

      The Court REJECTS AS MOOT United States Magistrate Judge Michael J.

Newman’s Report and Recommendations, Doc. #3, and Supplemental Report and

Recommendations, Doc. #5, and OVERRULES AS MOOT Plaintiff’s Objections to

the Report and Recommendations, Doc. #4.

      Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.
Case: 3:20-cv-00078-WHR-MJN Doc #: 8 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 131




      The captioned case is hereby ordered terminated upon the docket records

of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.




Date: April 27, 2020                  /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
